—In an action, inter alia, for a judgment declaring the rights of the parties regarding an easement, the plaintiff appeals from stated portions of an order of the Supreme Court, Suffolk County (Cannavo, J.), dated September 29, 1998, which, inter alia, denied his motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, without costs of disbursements.
The Supreme Court properly determined that there are issues of fact concerning the intention of the grantor of the easement at issue and the parties’ conduct before and after the grant, which preclude summary judgment in favor of the plaintiff (see, Perillo v Credendino, 464 AD2d 473; Route 22 Assocs. v Cipes, 204 AD2d 705; Sordi v Adenbaum, 143 AD2d 898).
The plaintiff’s remaining contentions are without merit. Bracken, J. P., Santucci, Altman, Friedmann and H. Miller, JJ., concur.